Mr. PRESIDING JUSTICE MILLS, specially concurring: In total agreement I am that the underlying grounds for parental unfitness must be clearly set forth and spelled out with certainty on the record of the case in which such finding is made. The simple, skeletal showing of a conviction — without some essential details and supportive facts — does not achieve the mark in my view. In this case, the factual basis behind the respondent-father’s murder of the mother of the infant will in all likelihood equate with “depravity,” but it must certainly not be by mere inference, assumption, speculation, or presumption. To have unfitness and parental rights determined by such a slender reed as revealed by this record seems to me to be untenable. Mr. Justice Green would read into the mere fact of conviction of the mother’s murder (which appears in bare bones on the record) the statutory requirement of “wanton cruelty” since an extended sentence of 60 years was imposed. This, however, presumes too much and strains an already barren transcript. For all we know, that sentence may be erroneous and the record devoid of facts to support a conclusion of “wanton cruelty.” No — the facts supporting “depravity” and the unfitness must be lucidly and clearly spread out on the record. A reviewing court cannot review in a vacuum.